DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received July 26, 2022.  Claims 1, 13, 14 and 20 were amended.  Claims 2 and 15 are canceled claims.  Claims 1, 3-14, and 16-20 are pending.
The declaration received July 26, 2022 is acknowledged.  
The previous prior art rejections have been withdrawn in view of the amendment, response and declaration received July 26, 2022.
The rejection of claims 1, 3-14, and 16-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the last office action (mailed 04/26/2022) is withdrawn.
The rejection of claims 13 and 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the last office action (mailed 04/26/2022) is withdrawn.  
The 35 U.S.C. 102(a)(1) rejection over Takada et al. (US 2011/0031877 A1) set forth in the last office action is withdrawn due to the amendment dated 7/26/2022.
The rejection of claims 1, 3, 4, 7-12, 14, 16, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Bae et al. (WO 2019/088517 A1) as set forth in the last office action (mailed 04/26/2022) is withdrawn.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2011/0031877 A1) as set forth in the last office action (mailed 04/26/2022) is withdrawn.
The rejection of claims 1, 3-6, 9-11, 14, 16, 17, and 19 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0140177 A1) as set forth in the last office action (mailed 04/26/2022) is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13 recites compounds that are outside the scope of defined formula(s) in parent claim 1.  Claim 20 recites compounds that are outside the scope of defined formula(s) in parent claim 14.  At least compounds E28, F17, and G17 are recited in both claim 13 and in claim 20.  Compound E28 corresponds to Formula 6, but the compound includes p-biphenylene group for one of Ar1 or Ar2 and the other of Ar1 or Ar2 is substituted phenyl, which does not meet the substituent requirement of Formula 6, (ii).  Compounds F17 and G17 are of Formulas 7 and 8, but each include an unsubstituted p-biphenyl, which is not provided for Formulas 7 and 8, i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (US 2016/0372666 A1).
Regarding compound claims 14, 17, and 19, Ryu et al. teaches formula 1 compounds for an organic optoelectronic element (see abstract and par. 10-18):

    PNG
    media_image1.png
    202
    342
    media_image1.png
    Greyscale
.

Ryu et al. exemplifies at least the following compounds (see A-24 page 13, A-68 page 22):

    PNG
    media_image2.png
    282
    280
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    296
    279
    media_image3.png
    Greyscale
.
The compounds correspond to instant formula 4 where a=0 and Ar1 and Ar2 are substituted aryl.
	Regarding claim 16, the compounds correspond to where a is  zero and L is not present. 

Claims 14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2014/0374711 A1).
Cho teaches materials for a hole transporting region (see abstract).  Specifically exemplified compounds include 6-6, 6-14, 6-22, 6-30, 6-38, 6-46, 6-54, 6-62, 6-70, 6-78, 6-94, 6-102, 6-110, 6-118, 6-126 (see claim 18 beginning at page 247).  The compounds correspond to instant formula 4 where a=0.
Claims 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (US 2018/0269401 A1).
Cha et al. discloses compounds for an organic light emitting device (see abstract).  The following compound “25” is exemplified and corresponds to an instant formula 3 where a=1 and L is heteroarylene:

    PNG
    media_image4.png
    224
    322
    media_image4.png
    Greyscale
.
Claims 1, 3-12, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0125689 A1).
Lee et al. discloses at least the following example compounds for a light emitting device, which anticipate formulas of the instant claims (see P-12 page 10, P-18 page 11, P-40 page 15, P-42 page 15, P-61 page 19, P-84 page 23, P-99 page 27, P-163 page 42):

    PNG
    media_image5.png
    259
    310
    media_image5.png
    Greyscale
.

    PNG
    media_image6.png
    242
    309
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    254
    286
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    274
    313
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    287
    239
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    299
    317
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    346
    282
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    346
    327
    media_image12.png
    Greyscale
.
The compounds are of instant Formula 4 or 6, respectively.  In some compounds instant “a” is zero and in compound P-42, a=1 where L is phenylene.  Group per instant Ar1 and Ar2 groups are heteroarylene or substituted arylene, respectively, in the above compounds.
Regarding claim 8, the benzonaphthofuran or benzonaphthothiophene groups of the compounds are considered to be” substituted” dibenzofuran or dibenzothiophene groups given the broadest reasonable interpretation of substituted.
Table 5 (par. 235 bottom of page 118) sets forth at least P-61 is in a layer of an example device (see Example II-14). The layer comprising the “P” inventive compounds is between the hole transporting layer and the emission layer (see par. 228 and Table 5), which meets the location requirement of claim 11.  The hole transport region comprises multiple layers per instant claim 10 (par. 226-228).  Regarding claim 12, the electron transport region between the light emitting layer and the cathode meet the layer requirements (see par. 229-230).

Claims 14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Lee et al. (US 2019/0140177 A1).
Lee et al. discloses compounds for a light emitting device (see abstract).  An exemplified compound is “10” (see page 5): 


    PNG
    media_image13.png
    293
    291
    media_image13.png
    Greyscale
.
The compound corresponds to an instant formula 4 where a=zero and Ar1 and Ar2 are aryl group and substituted aryl group.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0372666 A1).
Regarding the device of claim 1, Ryu et al. teaches formula 1 compounds for an organic optoelectronic element (see abstract and par. 10-18):

    PNG
    media_image1.png
    202
    342
    media_image1.png
    Greyscale
.

Ryu et al. exemplifies at least the following compounds (see A-24 page 13, A-68 page 22):

    PNG
    media_image2.png
    282
    280
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    296
    279
    media_image3.png
    Greyscale
.
The compounds correspond to instant formula 4 where a=0 and Ar1 and Ar2 are substituted aryl.
	Regarding claims 3 and 4, the compounds correspond to where a zero and L is not present. 
	Regarding claims 5 and 6, the above compounds have substituted aryl groups corresponding to instant Ar1 and Ar2 groups.
	Regarding the device structure, the compound is part of an auxiliary layer, which may be a hole transport layer or electron blocking layer (see claim 12 on page 160).  Per claim 10, specifically the layer may be adjacent the emission layer (see claim 13 on page 160).  Per claim 11, a hole injection layer, hole transport layer and an electron injection layer may be included (see claims 12-13 on page 160).
	Regarding claim 12, a device may include an electron transport layer, election injection layer and a hole blocking layer (see claim 12 on page 160).
	While A-24 and A-68 were not selected as specific compounds for the example device embodiments, example devices were formed with other general Formula 1 “A” compounds (see at least Table 4 at par. 252).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed device structures using compounds A-24 and A-68 in a hole transport auxiliary layer as described within the disclosure of Ryu et al. and to have expected functional devices similar to the example devices using other general formula 1 compounds.  One would expect to achieve functional devices within the disclosure of Ryu et al. using functional compounds as disclosed by Ryu et al. including A-24 and A-68 with a predictable result and a reasonable expectation of success.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/842,556 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘556 also claims Formula 1 compounds for a hole transport region of an organic electroluminescence device structure (see claim 1) per formulas 2 to 8, respectively, of the instant claims.  Also, US ‘556 recites specific compounds (see at least A1 of claim 15) of a formula 1 that are identical to compounds recited in the present application (see claims 13 and 30 A1).  Therefore, given the overlap between the present claims and the co-pending claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to select a compound and to use a compound in a device which is both disclosed by co-pending Application No. 16/842,556  and encompassed by the scope of the present claims and thereby arrive at the present invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hwang, Seok-Hwan, et al. "Improved performance of organic light-emitting diodes using advanced hole-transporting materials." Synthetic metals 159.23-24 (2009): 2578-2583.
The reference discusses arylamine compounds having naphthyl-phenyl groups for OLEDs (see Scheme 3, page 2580).  The reference is considered relevant to the field of the endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786